                             MEMO ENDORSED
              Case 1:19-cv-08359-VEC Document 23 Filed 10/25/19 Page 1 of 2
Lawrence E. Buterman                                                  53rd at Third
Direct Dial: 212.906.1264                                             885 Third Avenue
lawrence.buterman@lw.com                                              New York, New York 10022-4834
                                                                      Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                      www.lw.com

                                                                      FIRM / AFFILIATE OFFICES
                                                                      Beijing         Moscow
                                    USDC SDNY                         Boston          Munich

                                    DOCUMENT                          Brussels        New York
                                                                      Century City    Orange County
                                    ELECTRONICALLY FILED
October 24, 2019                                                      Chicago         Paris
                                    DOC #:                            Dubai           Riyadh
                                    DATE FILED: 10/25/2019            Düsseldorf      San Diego
                                                                      Frankfurt       San Francisco
VIA ECF AND EMAIL                                                     Hamburg         Seoul
                                                                      Hong Kong       Shanghai
The Honorable Valerie Caproni                                         Houston         Silicon Valley
                                                                      London          Singapore
United States District Court                                          Los Angeles     Tokyo
Southern District of New York                                         Madrid          Washington, D.C.
40 Foley Square, Room 240                                             Milan
New York, NY 10007

           Re:        Relevent Sports, LLC v. United States Soccer Federation, Inc.,
                      Case No. 1:19-cv-08359 (VEC)

Dear Judge Caproni:

        On behalf of Defendant United States Soccer Federation, Inc., we write to request
permission to file the enclosed joint letter in the above-captioned case under seal, pursuant to
Rule 5.A of Your Honor’s Individual Practices in Civil Cases. Plaintiff Relevent Sports, LLC
(“Relevent”) does not oppose this request. U.S. Soccer makes this request because the joint
letter contains information that both U.S. Soccer and Relevent are contractually required to keep
confidential. Specifically, the redacted portions of pages 3, 4, and 5 of the joint letter contain
information that U.S. Soccer and Relevent are required to keep confidential pursuant to a
confidential agreement between the parties. The Court previously sealed aspects of Relevent’s
Complaint that discuss the same confidential information that is sought to be sealed here. See
Dkt. No. 8.

        The Second Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20
(2d Cir. 2006), explained that the presumption of public access to judicial documents rests on the
notion that public monitoring of the work of the federal courts “is an essential feature of
democratic control. … Such monitoring is not possible without access to testimony and
documents that are used in the performance of Article III functions.” Once a court has
determined that the documents sought to be sealed are judicial documents to which a common
law presumption of access attaches, it must determine the weight of that presumption. Id. at 119.

         At the same time, this Court has “considerable discretion in determining whether good
cause exists to overcome the presumption of open access to documents in [its] courts.” Geller v.
Branic Int’l Realty Corp., 212 F.3d 734, 738 (2d Cir. 2000). And under Second Circuit law, a
confidentiality agreement may form the basis for a sealing order. See DiRussa v. Dean Witter
Reynold, Inc., 121 F.3d 818, 828 (2d Cir. 1997). The narrowly tailored portions of the parties’
joint letter contain information that U.S. Soccer and Relevent are required to keep confidential
pursuant to a confidential agreement. The information sought to be filed under seal is of a
             Case 1:19-cv-08359-VEC Document 23 Filed 10/25/19 Page 2 of 2
October 24, 2019
Page 2




limited quantity, as it accounts for approximately 5 percent (.25 out of 5 pages) of the substance
of the joint letter. This further supports the issuance of a sealing order. See Avocent Redmond
Corp. v. Raritan Ams., Inc., 2012 U.S. Dist. LEXIS 107801, at *42 (S.D.N.Y. July 31, 2012).

         Accordingly, U.S. Soccer respectfully requests that the Court issue an order permitting it
to file (1) a redacted version of the joint letter for the public docket and (2) an unredacted version
of the joint letter under seal.


                                                       Respectfully submitted,
Application GRANTED. Defendant may
file a redacted version of the joint letter            /s/ Lawrence E. Buterman
on the docket and an unredacted version                Lawrence E. Buterman
under seal.                                            LATHAM & WATKINS LLP
                                                       885 Third Avenue
SO ORDERED.                                            New York, New York 10022
                                                       lawrence.buterman@lw.com

                                                       Attorneys for Defendant United States
                                   10/25/2019
                                                       Soccer Federation, Inc.
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE

cc: All counsel of record (via ECF and email)
